Title: To George Washington from George Clinton, 27 September 1780
From: Clinton, George
To: Washington, George


                        
                            Dr Sir
                            Pokeepsie Septr 27th 1780
                        
                        Previous to the Receipt of your Excellcys favor of Yesterday which came to my hand abt 2
                            OClock this Morning, We had the Report of Arnolds Treaseny in such a Way as to leave little Room to doubt of its’ truth.
                            As ’tis more than probable there may be many more concerned, besides Smith, I could wish therefore the strictest Search
                            may be made & that you will without hisitation take all such Measures as to your Excell. may appear best
                            calculated for making the fullest discovery and apprehending all who may be concerned in this Plot & The
                            Legislature who are now sitting will, I have no Doubt, sanctify the Measure.
                        Sampson Dyckman on Arnolds application recommended to him some well affected Persons in Westchester County
                            from whom he might be most likely to Obtain Intelligence of the Movemts of the Enemy. On hearing of Arnolds
                                Treachery he determined to go down to the highlands & obtain Assistance to bring off the
                            Persons he recommended, lest Arnold should report their names & have them taken off by the Enemy—As I thought it
                            wrong that any Person who had been employed by Genl Arnold should be seen in that Quarter at prest I have therefore
                            detained him here—The enclosed Letter will give your Excellency the Names of the Persons Dyckman is anxious should be brot
                            off—I have therefore to request, that your Excellency will take such Measures for the Purpose as you deem expedient
                            & return the Letter to the bearer to be carried Forwd agreable to its direction.

                    